DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez et al. (FR 3004906 A1).
Sanchez et al. discloses an applicator (10) for cosmetic product comprising a core (11) extending along a main longitudinal extension direction (X), referred to as the main direction, and a plurality of protrusions (12) projecting from the core (11), the core (11) comprising a plurality of flexible zones (13) arranged in succession along the main direction, at which the core (11) is thinned according to a thinning axis (14) substantially orthogonal relative to the main direction (X), so as to form two cavities (13) that are radially opposed relative to the main direction (X), the applicator (10) comprising at least one flexible zone (13) having a thinning axis (14) angularly offset relative to the thinning axis (14) of a flexible zone (13) adjacent thereto (see Figures 13-15) (Claims 1 and 9). Claim 2, the alternation of first flexible zones (13) of which the thinning axes (14) are parallel to one another and of second flexible zones (13) of which the thinning axes .

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Sanchez et al. do not disclose the angularly offset that form a non-zero offset angle that is strictly less than 180, the EPO translation website cites WO 2014/174423 A1 as a translation of FR 3,004,906, page 4 lines 30-35 states “The angular extent of the grooves around the longitudinal axis of the core is preferably between 60 degrees and 200 degrees, better still between 150 and 180 degrees.” Therefore Sanchez et al. meets the claim limitation of an offset angle between 45 and 130 degrees as claimed by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/14/2022